Citation Nr: 0217722	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
July 1969.  He claimed service connection for post-
traumatic stress disorder (PTSD) in August 2000, and in 
January 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection for it and 
assigned it a 30 percent rating, effective from August 
2000.  He appealed its decision to the extent it denied a 
disability rating in excess of 30 percent.


FINDING OF FACT

The veteran's PTSD produces total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though VA did not expressly consider the 
provisions of the VCAA, its development and adjudication 
of the claim was consistent with them and the amendments 
to 38 C.F.R. §§ 3.103, 3.159, 3.326 (2002), and VA's 
duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
veteran of which information and evidence is to be 
provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159.  The record shows that VA has met its 
duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim 
in its September 2000 letter to him, its January 2001 
rating decision, its August 2001 statement of the case, 
and/or other correspondence.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other 
correspondence with the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  Reasonable attempts were made 
to obtain identified relevant evidence, and examinations 
for VA examination purposes are of record.  See 
38 C.F.R. § 3.326.

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 
3.326, and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or 
of the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as 
amended retroactively on August 29, 2001, VA's development 
and adjudication of the veteran's claim was consistent 
with the VCAA and the amendments to 38 C.F.R. §§ 3.103, 
3.159 and 3.326(a) and no further action is necessary.  
VA's duties have been fulfilled.

PTSD rating

The veteran filed his claim for service connection for 
PTSD in August 2000.  In January 2001, the RO granted 
service connection for it and assigned it a 30 percent 
rating, effective from August 2000.  He appealed its 
determination that it was no more than 30 percent 
disabling.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

At issue is the RO's determination on the veteran's 
original compensation claim that the disability at issue 
is no more than 30 percent disabling.  The veteran is 
appealing the original assignment of a disability 
evaluation following an award of service connection, in a 
situation where he filed his claim more than a year after 
service discharge.  The evidence is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time during the rating period based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In reaching the determination below, the Board has 
considered whether staged evaluations should be assigned.  
The Board concludes that the disability addressed has not 
significantly changed during the appeal period and that a 
uniform evaluation is appropriate in this case.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

General Rating Formula for Mental Disorders:
        Total occupational and social impairment, due to
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate 
behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own 
name.......................100 percent.
        Occupational and social impairment, with                      
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, 
due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance 
and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective 
relationships...........................70 percent.
        Occupational and social impairment with reduced  
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and
         mood; difficulty in establishing and maintaining
         effective work and social 
relationships...........50 percent.
        Occupational and social impairment with reduced              
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and
         mood; difficulty in establishing and maintaining
         effective work and social 
relationships.........30 percent.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to a September 2000 statement from the veteran, 
he had worked for a power company from 1971 until 1995, 
when he was hurt on the job, left it, and was put on long 
term disability.  After that, he worked as a relief 
manager with his wife at a storage facility, from 1996 to 
2000.  He started part time work in sales in 2000.

According to the veteran per an August 2000 private 
therapist's report, he began treatment for depression in 
1997.  The veteran reported that his symptoms included 
random rage toward Asians, with impulsive thoughts of 
engaging in aggressive verbalizations and imaginary 
assaults of those observed.  He did not have a history of 
violence to date, but on one occasion, he had acted out 
some aggressive feelings in a grocery store when he pushed 
his shopping cart between two Asians that had been 
shopping together.  He complained of racing thoughts, 
trouble with concentration, intrusive and obsessive 
recollections of the war, insomnia, restless sleep, 
nightmares, trouble with memory, unpredictable 
tearfulness, recurrent sadness, irritability, rage, and 
increasing reactivity to Asians.  He reported intrusive 
flashbacks of Vietnam including of the maiming of another 
soldier and the memories of a dead child, and he reported 
having survivor's guilt.  He reported being unable to 
relax and enjoy things.  He also reported exhausting 
himself, diminished sexual interest, and being more 
irritable and impatient.  

In a December 2000 QTC psychiatric evaluation report, it 
is indicated that the veteran reported that after coming 
into contact with a friend from Vietnam, he had had a 
worsening of his symptoms.  The December 2000 examination 
report indicates that he has nightmares, sleep problems, 
recurring flashbacks, survivors guilt, depression, 
alienation from family and friends, extreme irritability, 
instances of rage, and homicidal thoughts.  It indicated 
that he reported not being able to communicate with his 
wife without becoming angry, that he would fly off the 
handle for nothing and start yelling and throwing things, 
and that he would isolate himself.  He was working part 
time and getting extremely irritable with his co-workers.  
Clinically, his concentration was fair.  He admitted to 
homicidal thoughts and short term memory was fair.  The 
global assessment of functioning was 50, as he was having 
problems dealing with people and not being able to hold 
gainful employment.  

A March 2001 letter from the veteran's VA social worker 
indicates that she first saw the veteran in January 2001, 
when he was experiencing a significant anger management 
problem, difficulty working in a structured environment, 
depression, anxiety, nightmares, intrusive thoughts, 
hypervigilance, interrupted sleep, avoidance of crowds, 
difficulty with persons of Asian ancestry, and isolative 
behavior.  The veteran was particularly troubled by his 
history of anger management problems, and with anxiety and 
irritability.  The veteran was characterized as a willing 
but relatively guarded treatment participant.  The VA 
social worker felt that the veteran's symptoms were being 
exacerbated by the prospect of addressing trauma and that 
the symptoms were completely disabling.  Their completely 
debilitating nature was evidenced by his attempts to work 
part time, only to be disappointed by his inability to 
manage his anxiety, irritability, and anger.  His PTSD had 
impacted every facet of his life.

The Board is under an obligation to base the evidence on 
the record.  There is evidence of homicidal thought with 
out plan.  He has demonstrated grossly inappropriate 
behavior towards Asians.  He has significant anger 
management problems and impairment of short term memory.  
He has been given a GAF of 50 by examiners.  It has been 
reported that he is having problems dealing with people 
and has not been able to hold gainful employment.  Another 
examiner determined that the PTSD was completely 
disabling.  Manifestations include anxiety, anger, 
depression, flat affect and irritability.  The above 
evidence all shows that the veteran meets the criteria for 
a 100 percent rating for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  He has total occupational and 
social impairment.  


ORDER

A 100 percent rating for PTSD is granted, subject to the 
controlling regulations applicable to the payment of 
monetary benefits.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

